Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2020 is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In multiple locations the specification reads “angel” it should read “angle”.  
Appropriate correction is required.
Claim Objections
Claims 2 & 7 are objected to because of the following informalities:  
Both claims read “angel” it should read “angel”. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The term “certain angles” in claim 1 is a relative term which renders the claim indefinite. The term “certain angles” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.it is unclear to the examiner what is meant by this term more exact language is required .


The term “5 ~ 30” in claims 3 & 8 are a relative term which renders the claim indefinite. The term “5 ~30” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The ‘ ~ ’ symbol is normally used to express an “about”. It is unclear when the applicant uses this symbol if they are teaching a definite or indefinite range. If it was intended to be a definite range then a symbol such as ‘ – ‘ should be used. 
The term “15 ~45” in claims 4 & 9 are a relative term which renders the claim indefinite. The term “15 ~45” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The ‘ ~ ’ symbol is normally used to express an “about”. It is unclear when the applicant uses this symbol if they are teaching a definite or indefinite range. If it was intended to be a definite range then a symbol such as ‘ – ‘ should be used.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 20180154443) Milshtein.
Regarding Claim 1,  Milshtein teaches A method for laser additive manufacturing based on keyhole ([0013] keyhole formation during the printing.) effects, comprising: arranging a welding wire ([0098 3D printing methodologies can comprise extrusion, wire,) and a laser beam ([0098] Wire 3D printing can comprise electron beam freeform fabrication (EBF3)), at two sides of a normal line of a substrate at certain angles with respect to the normal line respectively; applying a light spot of the laser beam ([0005] metal laser sintering (DMLS)) on a position of the welding wire having a certain distance from the substrate to produce a deep penetration melting keyhole ([0013] In some embodiments, the intense and/or abrupt radiation results from a splatter, and/or keyhole formation during the printing.), the welding wire (7) absorbing energy of the laser beam (5) being heated and melted in a deep penetration welding mode, and the welding wire  ([0098] Wire 3D printing can comprise electron beam freeform fabrication (EBF3)) (7) transiting energy to the substrate (1)([0136] At least two tiles can be heated sequentially.) to form a melting pool 3 and a cladding layer (2) ([0112] represents a layer of transformed material in a material bed 104)  at a first area, and after passing through the welding wire (7), the laser beam (5) irradiating a second area of the substrate (1) to preheat the second area of the substrate (1) in a thermal conduction mode ([[0136] At least two tiles can be heated sequentially. At least two tiles can be heated substantially simultaneously. The sequence of heating at least two of the tiles may overlap.).
Regarding Claim 6,  Milshtein teaches a system for laser additive manufacturing based on keyhole ([0013] keyhole formation during the printing) effects, comprising: a substrate (1) ([0112] The platform may comprise a substrate), having a surface suitable for additive manufacturing; and a welding wire (7) ([0098 3D printing methodologies can comprise extrusion, wire,) and a laser beam (5) ([0098] Wire 3D printing can comprise electron beam freeform fabrication (EBF3)), arranged at two sides of a normal line of the substrate (1) at certain angles with respect to the normal line respectively, wherein the laser beam (5) is applied on the welding wire (7)and produces a deep penetration melting keyhole (4) ([0013] keyhole formation during the printing.), the welding wire (7) absorbs energy of the laser beam (5) and is heated and melted in a deep penetration melting mode ([0098] Wire 3D printing can comprise electron beam freeform fabrication (EBF3)), and the welding wire (7) transits energy to the substrate (1) to form a melting pool (3) and a cladding layer (2) ([0112] represents a layer of transformed material in a material bed 104) at a first area; after passing through the welding wire (7) the laser beam 5 irradiates a second area of the substrate (1) to preheat the second area of the substrate (1) in a thermal conduction mode ([[0136] At least two tiles can be heated sequentially. At least two tiles can be heated substantially simultaneously. The sequence of heating at least two of the tiles may overlap.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over (US 20180154443) Milshtein in view of (CN 104551391A) Zhu. 
Regarding claim 2, Milshtein teaches an additive manufacturing as claimed in claim 1.
Milshtein does not teach, wherein the method adopts a front wire feeding mode, and the welding wire (7), the laser beam (5) and the normal line of the substrate (1) are in one plane, an angle between the welding wire (7) and the normal line is a first angle, and an angle between the laser beam (5) and the normal line is a second angel.
Zhu teaches, wherein the method adopts a front wire feeding mode, and the welding wire (7), the laser beam (5) and the normal line of the substrate (1) are in one plane, an angle between the welding wire (7) and the normal line is a first angle, and an angle between the laser beam (5) and the normal line is a second angel. (See Figure below) Although the first angle is not based off the normal line the relationship to the normal line still exists via the relationship to the second angle which is based off the normal line.  

    PNG
    media_image1.png
    360
    675
    media_image1.png
    Greyscale


Zhu is directed to an additive manufacturing. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and the welding wire (7), the laser beam (5) and the normal line of the substrate (1) are in one plane, an angle between the welding wire (7) and the normal line is a first angle, and an angle between the laser beam (5) and the normal line is a second angel because to ensure constant welding parameters a constant angle range between the laser, welding wire and the normal line is need [0039].
Regarding claim 3, Milshtein and Zhu teaches an additive manufacturing as claimed in claim 2.
Milshtein does not teach, wherein the first angle between the welding wire (7) and the normal line is 5 ~30 .
Zhu does teach, wherein the first angle between the welding wire (7) and the normal line is 5 ~30 ([0014] the angle β between the melting electrode welding torch and the vertical line of the base metal is 0°-30°).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first angle between the welding wire (7) and the normal line is 5 ~30 because to ensure constant welding parameters a constant angle range between the laser, welding wire and the normal line is need [0039].
Regarding claim 4, Milshtein and Zhu teaches an additive manufacturing as claimed in claim 2.
	Milshtein does not teach, wherein the second angle between the laser beam (5) and the normal line is 15 ~45 .
Zhu teaches, wherein the second angle between the laser beam (5) and the normal line is 15 ~45 ([0014] and the angle α between the laser beam and the melting electrode welding torch It is 30-60°.).
Regarding claim 7, Milshtein teaches an additive manufacturing as claimed in claim 6.
Milshtein does not teach, wherein the system adopts a front wire feeding mode, and the welding wire (7), the laser beam (5) and the normal line of the substrate (1) are in one plane, an angle between the welding wire (7) and the normal line is a first angle, and an angle between the laser beam (5) and the normal line is a second angel.
Zhu does teach, wherein the system adopts a front wire feeding mode, and the welding wire (7), the laser beam (5) and the normal line of the substrate (1) are in one plane, an angle between the welding wire (7) and the normal line is a first angle, and an angle between the laser beam (5) and the normal line is a second angel. (See Figure below) Although the first angle is not based off the normal line the relationship to the normal line still exists via the relationship to the second angle which is based off the normal line.  

    PNG
    media_image1.png
    360
    675
    media_image1.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the system adopts a front wire feeding mode, and the welding wire (7), the laser beam (5) and the normal line of the substrate (1) are in one plane, an angle between the welding wire (7) and the normal line is a first angle, and an angle between the laser beam (5) and the normal line is a second angel because maintaining proper angles between the laser and the welding wire are required to ensure the process is within quality standards.
Regarding claim 8, Milshtein and Zhu teaches an additive manufacturing as claimed in claim 7.
Milshtein does not teach, wherein the first angle between the welding wire (7) and the normal line is 5 ~30 .
Zhu teaches, wherein the first angle between the welding wire (7) and the normal line is 5 ~30 [0014] the angle β between the melting electrode welding torch and the vertical line of the base metal is 0°-30°.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first angle between the welding wire (7) and the normal line is 5 ~30 because the welding angle determines the depth of penetration and bead profile with in turn will affect the quality of the weld.
Regarding claim 9, Milshtein and Zhu teaches an additive manufacturing as claimed in claim 7.
Milshtein does not teach, wherein the second angle between the laser beam (5) and the normal line is 15 ~45 
Zhu teaches, wherein the second angle between the laser beam (5) and the normal line is 15 ~45 [0014] and the angle α between the laser beam and the melting electrode welding torch It is 30°～60°.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the position of the welding wire (7) where the light spot is applied is 1-5mm away from a surface of a workpiece because the distance between the welding wire and the surface controls the stability of the molten pool which in turn controls the quality of the process.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over (US 20180154443) Milshtein in view of (US 20140116999) Suzuki.
Regarding claim 5, , Milshtein teaches an additive manufacturing as claimed in claim 1.
Milshtein does not teach, wherein the position of the welding wire (7) where the light spot is applied is 1-5mm away from a surface of a workpiece ([0133] as can be seen from FIG. 11A, since there is no object that physically blocks the molten pool in the moving direction of the arc, the molten pool is likely to irregularly flow forward due to gravity and accordingly a distance between the welding wire and the surface of the molten pool immediately below the welding wire).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the position of the welding wire (7) where the light spot is applied is 1-5mm away from a surface of a workpiece because the distance between the welding wire and the surface controls the stability of the molten pool which in turn controls the quality of the process.
Regarding claim 10, , Milshtein teaches an additive manufacturing as claimed in claim 6.
Milshtein does not teach, wherein the position of the welding wire (7) where the light spot is applied is 1-5mm away from a surface of a workpiece ([0133] as can be seen from FIG. 11A, since there is no object that physically blocks the molten pool in the moving direction of the arc, the molten pool is likely to irregularly flow forward due to gravity and accordingly a distance between the welding wire and the surface of the molten pool immediately below the welding wire).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the position of the welding wire (7) where the light spot is applied is 1-5mm away from a surface of a workpiece because the distance between the welding wire and the surface controls the stability of the molten pool which in turn controls the quality of the process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH BRIAN ASSANTE whose telephone number is (571)272-5853. The examiner can normally be reached M-F 7:30 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME A ABRAHAM can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEITH BRIAN ASSANTE/Examiner, Art Unit 3761                        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761